Warner, Chief Justice.
This was an accusation against the defendant in the city court of Atlanta, of the offense of “ larceny from the house,” in which he was accused of privately stealing, in the storehouse of Philip Trimble, one umbrella, the property of the prosecutor, of the value of three dollars. On his trial for *140the offense, the defendant was found guilty, and the only question made and decided in the court below was, whether the offense, of which the defendant was accused, was a reduced felony by the act of March, 1866, so as to entitle the solicitor to charge $30.00 as costs, as provided by the 1646th and 1650th sections of the Code. The court held that the offense was a reduced felony under the act of 1866, and that the solicitor was entitled to $30.00 costs, whereupon the defendant excepted. We find no error in the ruling of the court under the law as it now stands.
Let the judgment of the court below be affirmed.